DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the C-rate range of the charge current" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing the limitation to --a C-rate range of the charge current--.

Claim 5 recites the limitations "the type", “the negative electrode material,” and “the positive electrode material” in line 4.  There is insufficient antecedent basis for each of these limitations in the claim.  Examiner suggests changing the limitations to --a type--, --a negative electrode material--, and --a positive electrode material--.

Claim 6 recites the limitations "the type" and “the negative electrode material and positive electrode material”, in lines 5-6.  There is insufficient antecedent basis for each of these limitations in the claim.  Examiner suggests changing the limitations to --a type-- and --a negative electrode material and positive electrode material--.

Claim 15 recites the limitation "the C-rate range of the charge current" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing the limitation to --a C-rate range of the charge current--.

Claim 15 recites the limitation "the quadratic equation corresponding to the lower upper bound condition" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites a plurality of variables “a1”, “b1”, and “c1” which are undefined.  This renders the claim indefinite.  Examiner suggests defining the plurality of variables similar to how Applicant defined the variables “a2”, “b2”, and “c2”.

Claim 20 recites the limitation "the quick battery charging system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing the limitation to -- the quick battery charging apparatus--.

Claim 20 recites the limitation “the coefficients a1, …, b1, …, c1” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  

Claim 20 recites a plurality of variables “a1,” “b1,” and “c1” which are undefined.  This renders the claim indefinite.

Claims 2-4, 7-14, and 17-19 are rejected based on their dependency to Claims 1 and 15, respectively, for the reasons stated above.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this case, Claim 20 fails to include all the limitations of the claim upon which it depends, as Claim 20 is directed towards “a quick battery charging system” while Claim 15 on which Claim 20 depends is directed towards “a quick battery charging apparatus”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Specifically, Examiner suggests following the claim amendments suggested by the Examiner above to overcome the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection for Claim 20.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC D LEE whose telephone number is (571)270-7098. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC D LEE/Primary Examiner, Art Unit 2851